[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-10066                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar             NOVEMBER 5, 2010
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A078-595-552


SEBASTIAO DE OLIVEIRA LINGORDO,
NAJIA MAJED HILAL DE OLIVEIRA,
MARINA HILAL LINGORDO,
SALEH HILAL LINGORDO,
MAYARA HILAL LINGORDO,

lllllllllllllllllllll                                                      Petitioners,

                                              versus

U. S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (November 5, 2010)

Before TJOFLAT, HULL and MARTIN, Circuit Judges.
PER CURIAM:

      Sebastiao de Oliveira Lingordo, proceeding pro se and apparently seeking

to represent his family members (collectively “Petitioner”), seeks review of the

December 30, 2009 order of the Board of Immigration Appeals (“BIA”) denying

Petitioner’s motion to reconsider the BIA’s June 30, 2009 removal order. We lack

jurisdiction to review the June 30 removal order—because Petitioner did not

petition the BIA for reconsideration within 30 days of the issuance of that removal

order—and therefore dismiss the instant petition for review to the extent that it

implicitly seeks review of that removal order. See INA § 242(a)(1), (b)(1), 8

U.S.C. § 1252(a)(1), (b)(1); see also Dakane v. U.S. Att’y Gen., 399 F.3d 1269,

1272 n.3 (11th Cir. 2005) (holding that “[s]ince the statutory limit for filing a

petition for review in an immigration proceeding is ‘mandatory and jurisdictional,’

it is not subject to equitable tolling.”). The instant petition is timely as it relates to

the December 30 order, however; hence, we have jurisdiction to review it. We do

so under the abuse-of-discretion standard. See Calle v. U. S. Att’y Gen., 504 F.3d

1324, 1328 (11th Cir. 2007).

       A motion for reconsideration, such as the one Petitioner presented the BIA

in this case, “shall state the reasons for the motion by specifying the errors of fact

or law in the prior [BIA] decision and shall be supported by pertinent authority.”

                                            2
8 C.F.R. § 1003.2(b)(1). A motion to reconsider that merely restates the

arguments that the BIA previously rejected provides no reason for the BIA to

change its prior decision. See Calle, 504 F.3d at 1329. “Therefore, merely

reiterating arguments previously presented to the BIA does not constitute

‘specifying . . . errors of fact or law’ as required for a successful motion to

reconsider.” Id. (citing 8 C.F.R. § 1003.2(b)(1)).

      In his motion for reconsideration, Petitioner failed to identify any errors of

fact or law in the BIA’s June 30 removal decision. Instead, he reiterated

arguments that he had previously presented to the BIA. Given that these

arguments did not address errors of law or fact in the June 30 decision, the BIA

did not abuse its discretion in denying Petitioner’s motion. See 8 C.F.R.

§ 1003.2(b)(1).

      DISMISSED IN PART, DENIED IN PART.




                                           3